      Case 4:18-cv-02479 Document 34 Filed on 03/01/19 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division            Houston                            Case Number              4:18-cv-02479
                                          MALIBU MEDIA, LLC


                                                    versus
                                               Patrick Logan



           Lawyer’s Name                  Jeffrey J. Antonelli
                Firm                      Antonelli Law, Ltd.
                Street                    35 East Wacker Dr., Suite 1875
          City & Zip Code                 Chicago, IL 60601
         Telephone & Email                Ph: 312-201-8310 Fax: 888-211-8624
      Licensed: State & Number            Jeffrey@antonelli-law.com
       Federal Bar & Number               Illinois Bar No. 6271875


 Name of party applicant seeks to                                   Patrick Logan
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:                         Signed:                        /s/ Jeffrey J. Antonelli
               3/1/2019



 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
